DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers 10,004,155 and RE47096  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 8 and 13 with the important feature being “ the first gasket is a four-sided gasket configured to extend around the perimeter of the first door and has a substantially flat distal edge surface configured to seal against a distal edge surface of the second door, the distal edge surface of the second door substantially perpendicular to an exterior surface of the second door, and the second gasket is a three-sided gasket configured to extend around the top, proximal side, and bottom of the second door (claims 1 and 28), wherein when the first and second doors are in the closed position, the housing is capable of preventing ingress of water into the interior region when submersed.” Therefore claims 1-30 are allowed.


Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed June 1, 2021, with respect to claims 1 and 22 have been fully considered and are persuasive. The applicant argues has amended independent claims 1 and 22 to include the subject matter of claims 17 and 28. The applicant argues “the four-sided gasket (254) in this embodiment (of Beir), including the vertical section (256) forming the distal edge surface thereof, is rounded (see, e.g., Bier FIGS. 18-21, 24, 25), configured to "contact and seal against the conformal, concave surface of extension 253 of first jamb gasket 252, thus ensuring that lip 213 is properly sealed" (Bier [0058]).” 
In contrast, independent claims 1 and 22 are each amended herein to specify that: the first gasket (510) is a four-sided gasket configured to extend around the perimeter of the first door (110) and has a substantially flat distal edge surface (514) configured to seal against a distal edge surface (121) of the second door (120), the distal edge surface of the second door substantially perpendicular to an exterior surface of the second door; and the second gasket (520) is a three- sided gasket extending around the top, proximal side, and bottom of the second door (120). See, e.g., FIGS. 22-27. Without commenting on the scope of the claims, Applicant respectfully submits that Bier does not disclose this combination of features,” (page 3 of the Applicant’s Arguments).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847